- - -- - - -- - - - --           - - -----   -   ---




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

      ANTHONY E. SCOTT JR.
      Reg. #22294-076                                                  PETITIONER

      v.                       No. 2:20-cv-253-DPM

      JOHN P. YATES,* Warden,
      FCC Forrest City                                               RESPONDENT

                                       ORDER
           On de nova review, the Court adopts Magistrate Judge Harris's
      recommendation, Doc. 12, and overrules Scott's objections, Doc. 13.
      FED. R. CIV. P. 72(b)(3). Scott hasn't cleared the high bar of showing that
      § 2255 is inadequate or ineffective in his case.          United States v. Lurie,
      207 F.3d 1075, 1077 (8th Cir. 2000).             Scott's § 2241 petition will be
      dismissed without prejudice for lack of jurisdiction.
           So Ordered.



                                        D.P. Marshall Jr.
                                        United States District Judge




      * JohnP. Yates has replaced Dewayne Hendrix as the Warden of FCC
      Forrest City. The Court directs the Clerk to update the docket.
